Citation Nr: 9925768	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  95-06 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The appellant had active service from May 1972 to February 
1974.


In December 1978 the RO denied entitlement to service 
connection for a psychosis, schizophrenic reaction.  The 
appellant was advised of this adverse determination the 
following month, but did not timely appeal and the decision 
became final.  In 1982 and 1983, the appellant attempted to 
reopen this claim, but failed to submit new and material 
evidence and was so advised by the RO.

In August 1984 the appellant again attempted to reopen his 
claim and was again advised of the need to submit new and 
material evidence.  He disagreed with the RO's September 1984 
determination that new and material evidence had not been 
submitted and was furnished a statement of the case covering 
the factual and legal basis for the original denial as well 
as the denial of the new and material evidence issue.  The 
appellant failed to file a timely substantive appeal and this 
decision became final.

In November 1993, the appellant attempted unsuccessfully to 
reopen his claim for service connection.  In October 1994, he 
filed a timely notice of disagreement with the RO's September 
1994 decision that he had not submitted new and material 
evidence and the current appeal ensued.

In March 1999 the Board remanded the issue of whether new and 
material evidence has been submitted to reopen the 
appellant's service connection claim for further development.  
The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  In September 1984 the RO denied, in pertinent part, 
reopening the appellant's claim of service connection for a 
schizophrenic reaction.  This decision became final.  




2.  The evidence submitted since the September 1984 
determination bears directly and substantially upon the issue 
at hand, and because it is neither duplicative or cumulative, 
and it is significant, it must be considered in order to 
fairly decide the merits of the claim.  

3.  The claim for entitlement to service connection for 
schizophrenia is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence received since the final September 1984 
determination wherein the RO denied reopening the claim of 
entitlement to service connection for a schizophrenic 
reaction is new and material, and the appellant's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (1998).

2.  The claim of entitlement to service connection for 
schizophrenia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service records show that the appellant reported a history of 
depression or excessive worry at his enlistment examination 
in April 1972.  He also reported that he had never been 
treated for a mental condition.  The appellant was diagnosed, 
in pertinent part, with a nervous stomach and minor worries.  



Following enlistment, service records show numerous 
disciplinary actions taken against the appellant for 
infractions such as absent without leave (AWOL) and drinking 
on duty.  In November 1973 the appellant underwent a Mental 
Hygiene evaluation.  The evaluator noted a history of 
attitude problems on behalf of the appellant.  

The evaluator noted that the appellant felt resentful because 
he felt he was being discriminated against because of his 
skin color.  Feelings of anxiousness and depression were 
noted.  It was also noted that the appellant had continued to 
manifest his dissatisfaction with the military through 
passive-aggressive behavior such as going AWOL and failing to 
repair.  

It was concluded that the appellant had a history of marked 
social inadaptability during his tour in the military and 
that this condition was part of a character and behavior 
disorder due to deficiencies in emotional and personality 
development.  The appellant was found to use poor judgment, 
unmotivated, and not committed to productive goals.  The 
appellant was diagnosed with an immature personality with 
passive-aggressive components and was clinically cleared for 
separation from the service.  

In September 1978 the appellant filed a claim for service 
connection for a psychiatric disorder.  

Available post-service medical records show that the 
appellant was admitted to the Long Beach Neuropsychiatric 
Institution in August 1978.  The appellant was brought by his 
family with a history of bizarre behavior.  The admitting 
diagnosis was schizophrenia, but the discharge diagnosis 
showed organic brain syndrome due to drug or poison 
intoxication.  There is no documentation of a medical opinion 
linking the appellant's condition to service.  


From August 1978 through September 20, 1978 the appellant was 
admitted to the VA Medical Center (VAMC) in Long Beach, 
California.  It was noted that this was the appellant's first 
admission to the Long Beach VAMC.  The appellant was brought 
in by his mother because of delusions, bizarre behavior, 
auditory hallucinations, and paranoid ideations.  During his 
admission it was concluded that the appellant had chronic, 
undifferentiated schizophrenia.  No medical opinion linking 
this condition to service was documented.  

The appellant was admitted to the Long Beach VAMC from 
February 1982 to March 1982 with continued behavioral 
problems.  It was noted that the appellant was threatening 
passing cars and neighbors.  The appellant was also 
delusional, stating he worked for the FBI.  The appellant was 
hostile on admission and had no insight regarding his 
behavior.  The diagnosis on discharge was chronic 
schizophrenia, paranoid type.  There is no record of a 
medical opinion linking this condition to service.  

Between December 1983 and January 1984 the appellant was 
admitted to the VAMC in Brentwood (West Los Angeles, 
California) with grandiose ideas, suspiciousness, and 
excitement.  The appellant was discharged against medical 
advice with a diagnosis of probable bipolar affective 
disorder, manic type.  

The appellant was readmitted to the VAMC in Brentwood late in 
January 1984 because the appellant's mother felt threatened 
by him.  The appellant was noted as having a history of 
psychiatric illness going back at least 10 years.  
Examination revealed the appellant to be excited but friendly 
with multiple bizarre delusions and suspiciousness.  The 
appellant was diagnosed with bipolar affective disorder, 
mixed type.  

The appellant was admitted to the VAMC in Brentwood from 
September 1989 to October 1989 for an excited psychotic 
episode.  The appellant was treated for bipolar affective 
disorder.  The appellant was also diagnosed with cocaine and 
alcohol abuse.  

The appellant was admitted to the Brentwood VAMC in March 
1990 for drug rehabilitation related to both excitement and 
cocaine abuse.  The appellant was diagnosed with a 
schizoaffective disorder and polysubstance abuse, including 
alcohol and cocaine.  

The appellant was admitted to the Long Beach VAMC from April 
1990 to May 1990 for a mild exacerbation of his 
schizophrenia.  Treatment records from this period do not 
document a link between the appellant's condition and 
service.  

Treatment records from the Brentwood VAMC show treatment for 
the appellant's schizophrenia from June 1990 through November 
1993.  There is no documentation of a medical opinion linking 
the appellant's psychiatric condition to military service in 
these records.  

Treatment records from the Long Beach VAMC show regular 
treatment for the appellant's schizophrenia through July 
1998.  In November 1993 the appellant was admitted to the 
hospital.  It was noted on admission that the appellant had 
an over 25 year history of mental illness.  The appellant 
reported hearing voices a few days prior to admission.  It 
was also noted that he had been consuming alcohol and had 
become increasingly restless.  

The appellant was treated and, on discharge, was diagnosed 
with chronic, paranoid schizophrenia, polysubstance abuse, 
and alcohol abuse.  Subsequent treatment records through July 
1998 show continued treatment of his condition, and there is 
no documentation of a medical opinion linking his psychiatric 
condition to service.  

Records from the Long Beach VAMC show that the veteran was 
admitted there from September 27 to October 3, 1998 after his 
mother reported that he had consumed a half bottle of 
Benadryl and Glipizide.  The appellant was treated, 
stabilized and was discharged with diagnoses, in pertinent 
part, of chronic, paranoid schizophrenia and polysubstance 
abuse.  

The appellant was admitted to the Long Beach VAMC in October 
1998.  The appellant's mother brought him there after 
observing bizarre behavior.  She stated that the appellant 
had been confused since his previous discharge.  The 
appellant was treated and was diagnosed with chronic paranoid 
schizophrenia and a history of polysubstance abuse and 
alcohol abuse.  

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c);  
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and 
finally disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1998).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, U.S. Vet. App. No. 95-638 (April 7, 1999); Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the appellant's injury or 
disability, even where it will not eventually convince the 
Board to alter its decision.  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. §3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  

The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 



In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (1998).

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service.  Unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (1998).



In order to establish aggravation of a preexisting injury or 
disease, clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which are to be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153;  38 C.F.R. 
§ 3.306.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

If not shown in service, service connection may be granted 
for psychoses if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 
3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  




When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for 
schizophrenia.

Analysis

The appellant seeks to reopen his claim of service connection 
for schizophrenia which the RO declined to reopen in 
September 1984 and again in September 1994.  When a claim is 
finally denied by the RO, the claim may not thereafter be 
reopened and allowed, unless new and material evidence has 
been presented.  38 U.S.C.A. § 7105;  38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not only previously of record 
and is not merely cumulative of evidence previously of 
record.




Review of the RO's findings in September 1984 show, in 
essence, that it found no new and material evidence had been 
submitted to reopen the appellant's claim for service 
connection for schizophrenia.

In the case at hand, the Board finds that evidence has been 
submitted which was not in the record at the time of the 
final disallowance of the claim.  This evidence consists of 
records from the Brentwood VAMC from 1983 to 1993; a November 
1994 letter from the appellant's mother; August 1978 records 
from the Long Beach Neuropsychiatric Institute; numerous 
records from the Long Beach VAMC from 1982 through 1998; and 
a statement from the appellant dated March 1999.  

In general, the medical records submitted since the last 
final disallowance were not previously in the record.  Two 
reports of medical histories noted that the appellant's 
psychiatric history dated back several years to the time when 
he was in the service.  In addition, the statements made by 
the appellant and his mother indicated that the appellant 
received medical treatment shortly after discharge.  Since 
there is no other such evidence in the record, these 
statements are neither duplicative nor cumulative, and 
therefore constitute new evidence.  

The medical records noting the appellant's psychiatric 
history bear directly and substantially upon the specific 
issue being considered in this case because some of these 
histories note his psychiatric condition as dating back 
several years, possibly into service.  Such evidence is 
significant and must be considered in order to fairly decide 
the merits of the claim.  

The Board therefore finds that new and material evidence has 
been received since the September 1984 final determination, 
and the appellant's claim is therefore reopened.  



II.  Whether the claim for service 
connection for schizophrenia is well 
grounded.

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim of entitlement to service 
connection for schizophrenia must be denied as not well 
grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The appellant has failed to provide medical evidence of a 
nexus between his current schizophrenia disability and 
military service.  There are no documented medical opinions 
or other competent evidence of record linking the appellant's 
current psychiatric disability to military service.  Nor are 
there any documented medical opinions linking the appellant's 
current psychiatric disability to his in-service diagnosis of 
an immature personality with passive-aggressive components.  
Id.  

The Board notes that the Brentwood VAMC discharge report for 
the appellant's January to March 1984 admission noted the 
appellant as having a history of psychiatric illness going 
back at least 10 years.  The discharge report from the Long 
Beach VAMC for the appellant's November 1993 admission noted 
that the appellant had more than a 25-year history of mental 
illness.  




These statements do not constitute competent medical evidence 
of a nexus sufficient to well-ground the appellant's claim of 
service connection for schizophrenia.  These statements 
merely noted the appellant's medical history and were not 
enhanced by additional comment.  Evidence which is simply 
information recorded by a medical examiner unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence."  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

In addition, there is no evidence that the appellant was 
diagnosed with any chronic disease in service or during an 
applicable presumption period.  The record shows that the 
appellant was not diagnosed with schizophrenia or any other 
psychosis in service.  

The record shows that the appellant was first diagnosed with 
a psychosis, schizophrenia in October 1978, more than four 
years after his discharge from service.  Nor is there medical 
evidence of a relationship between the appellant's current 
psychiatric disability and his alleged continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  

The appellant has contended that he has suffered from his 
current psychiatric illness since his discharge from service.  
In his March 1999 statement, he also contended that he had a 
nervous breakdown in 1973 and that he was paranoid 
schizophrenic on active duty.  Such lay statements do not 
constitute competent evidence.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  





The Board notes that the appellant's mother submitted a 
letter in November 1994 in which she stated that the 
appellant had received treatment for his condition in 1973 or 
1974 at the Dominguez Valley Hospital.  In a follow-up 
letter, the appellant's mother reported that Dominguez Valley 
Hospital had been closed for several years and that she had 
not been able to locate where the records from that hospital 
had been stored.  

In June 1998 the RO received a VA Form 21-4142 from the 
claimant authorizing the release of records from Dominguez 
Valley Hospital.  However, the appellant also specified that 
the hospital was closed.  In his March 1999 correspondence, 
the appellant reported that he had been visited by a state 
nurse on more than one occasion in 1974.  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997);  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  

With regard to the retrieval of relevant records, the record 
should show at least the possibility that the records exist.  
See Gobber v. Derwinski, 2 Vet. App.  470, 472 (1992); see 
also See Carbino v. Gober, 10 Vet. App. 507, 510 (1997).  In 
October 1998 the RO provided the appellant with a VA Form 21-
4142 and a notice requesting that the address of Dominguez 
Valley Hospital.  

The appellant's mother specifically responded that she had 
attempted to retrieve the records but that she had been 
unable to locate them because the hospital had been closed 
for so long.  The appellant completed the VA Form 21-4142 but 
specified that Dominguez Valley Hospital was now closed.  
Therefore, the duty to advise under 38 U.S.C.A. § 5103(a) has 
been discharged in this instance.  
Regarding the appellant's March 1999 referral to receiving 
visits from a state nurse in 1974, the Board notes that such 
evidence must be identified with some degree of specificity; 
with an indication that the evidence exists and that it would 
well-ground the claim.  See Carbino v. Gober, 10 Vet. App. 
507, 510 (1997).  

The appellant did not identify the name of the nurse who 
treated him.  The appellant did not even specify what this 
nurse actually treated him for.  In addition to referring to 
his psychiatric condition, the appellant referred in the 
March 1999 statement to testing positive for tuberculosis.  
It is unclear from his statement as to what the state nurse 
actually treated him for.  

Therefore, the Board finds that the appellant's reference to 
being visited by a state nurse in 1974 is too attenuated to 
trigger the application of 38 U.S.C.A. § 5103(a).  See 
Carbino v. Gober, 10 Vet. App. 507, 510 (1997).  

Based on the implausibility of the appellant's claim, the 
Board must deny his claim for service connection of 
schizophrenia as being not well-grounded.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim 
with regard to his claim for service connection, and the 
appellant has not indicated the existence of any evidence 
that has not already been obtained that would well-ground 
this claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997);  Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub 
nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the appellant's claim for service connection for 
schizophrenia is not well grounded, the doctrine of 
reasonable doubt has no application to his case.


ORDER

The appellant, not having submitted a well grounded claim of 
entitlement to service connection for schizophrenia, the 
appeal is denied.  

The claim of entitlement to service connection for 
schizophrenia is not well grounded.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

